Exhibit 10(l)
AMENDMENTS TO THE
DEFERRED FEE PLAN FOR DIRECTORS
The Deferred Fee Plan for Directors (the “Plan”) shall be amended by inserting
the following new Section at the end of the Plan, effective as of January 1,
2009, or as of the date otherwise specifically provided below:
“18. Section 409A Requirements. Notwithstanding any other provision of the Plan
to the contrary, effective as of January 1, 2009, the terms of this Section 18
shall apply to the payment of a participant’s deferred compensation account
under the Plan. This Section 18 is intended to ensure that the terms of the Plan
comply with Section 409A of the Internal Revenue Code of 1986, as amended, and
the regulations and other guidance issued thereunder (“Section 409A”).

  (a)   Payment of Accounts. Notwithstanding any other provision of the Plan to
the contrary, effective as of January 1, 2009, the value of a participant’s
deferred compensation account shall be payable solely in a single lump sum
within the 90-day period beginning on the participant’s Completion Date or date
of death, if earlier. The participant shall have no influence on any
determination as to the tax year in which the payment is made.     (b)   No
Deferral of Payment. Effective as of January 1, 2009, a participant may not
elect to defer receipt of any portion of his deferred compensation account or to
receive such amounts in the form of installment payments. A participant’s
election to defer receipt of any portion of his deferred compensation account or
to be paid in installments pursuant to the provisions of Section 10, above,
shall be null and void as of January 1, 2009.     (c)   Provisions Intended to
Ensure Compliance with Section 409A. This Section 18 and any other provision of
this Plan that applies to deferrals, including the rights of the Company or a
participant with respect to the deferrals, shall be limited to those terms
permitted under Section 409A. Any terms not permitted under Section 409A shall
be automatically modified and limited to the extent necessary to comply with
Section 409A, but only to the extent such modification or limitation is
permitted under Section 409A.     (d)   Payment Upon Termination of the Plan.
Upon termination of the Plan pursuant to this Section 18 with respect to all
participants and the termination of all other arrangements sponsored by the
Company that would be aggregated with the Plan under Section 409A, the Company
shall have the right, in its sole discretion, to pay to each participant the
value of his deferred compensation account in a lump sum to the extent permitted
under Section 409A. All payments made under this Section 18 upon termination of
the Plan shall be made no earlier than the thirteenth (13th) month and no later
than the twenty-fourth (24th) month after the termination of the Plan. The
Company may not accelerate payments pursuant to this Section 18 if the
termination of the Plan is proximate to a downturn in the Company’s financial
health. If the Company exercises its discretion to accelerate payments under
this Section 18, the Company shall not adopt any new arrangement that would have
been aggregated with the Plan under Section 409A within three (3) years
following the date of the Plan’s termination.”



 



--------------------------------------------------------------------------------



 



CERTIFICATION OF SECTION 409A AMENDMENTS
TO CERTAIN DEFERRED COMPENSATION PLANS
     WHEREAS, Johnson & Johnson (the “Company”) maintains the Certificate of
Extra Compensation Plan, the Executive Income Deferral Plan, and the Deferred
Fee Plan for Directors (collectively, the “Plans”);
     WHEREAS, the Compensation & Benefits Committee of the Board of Directors of
the Company (the “Committee”) has previously approved and authorized certain
amendments to the Plans to comply with the requirements of Section 409A of the
Internal Revenue Code of 1986, as amended, and all regulations and other
guidance thereunder, (“Section 409A”), and to make other non-material changes;
and
     WHEREAS, the Committee has delegated to the Management Compensation
Committee (“the MCC”) the authority (i) to take all actions necessary and proper
to effectuate amendments to the Plans that have been approved and authorized by
the Committee; and (ii) to approve and adopt any amendment(s) to the Plans that
may be necessary to comply with changes to any legal or regulatory requirements
that apply to the Plans.
     NOW, THEREFORE, BE IT RESOLVED, that the MCC hereby certifies that each
Plan shall be amended to incorporate the amendments attached hereto, effective
as of January 1, 2009, unless otherwise specifically set forth therein; and
     FURTHER RESOLVED, that the Vice President, Human Resources of the Company,
upon consultation and approval of counsel, is hereby authorized to take any and
all actions that she, in her discretion, determines (i) to be necessary or
appropriate to incorporate the attached amendments into the applicable Plan, or
(ii) to ensure that each Plan, as amended, is properly administered, including,
but not limited to, (A) making all conforming changes to the Plan and/or
restating the Plan in its entirety, (B) adopting any additional amendments to
the Plan that may be necessary or proper to comply with Section 409A, and
(C) adopting and/or amending administrative policies and procedures under the
Plan.

          DATED: December 16, 2008   MANAGEMENT COMPENSATION COMMITTEE
OF JOHNSON & JOHNSON
 
       
 
  NAME:   /s/ W. C. Weldon
 
W. C. WELDON
 
  TITLE:   (Chairman)
 
       
 
  NAME:   /s/ D. J. Caruso
 
D. J. CARUSO
 
  TITLE:   (Member)
 
       
 
  NAME:   /s/ K. Foster-Cheek
 
K. FOSTER-CHEEK
 
  TITLE:   (Member)
 
       
 
  NAME:   /s/ C. A. Poon
 
C. A. POON
 
  TITLE:   (Member)

 